     Case 3:19-cv-00535-REP Document 2 Filed 07/26/19 Page 1 of 3 PageID# 20



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


MARCI J. KEATTS

                             Plaintiff,

v.                                                  Civil Action No: 3:19cv535

LECLAIRRYAN, PLLC (formerly
LECLAIRRYAN, a Professional
Corporation), and ULX PARTNERS, LLC

                            Defendants


                                NOTICE OF RELATED CASE

        In accordance with the Attorney Civil Case Opening Procedures (revised July 2, 2019),

Plaintiff advises the Court of a potentially related case, Craddock v. LeClair Ryan, a

Professional Corporation, Civil Action No. 3:16-cv-11.

        The instant case involves gender based pay discrimination against a non-attorney staff

employee of Defendants LeClairRyan, PLLC and ULX Partners, LLC.             The Craddock v.

LeClairRyan case involved gender based pay discrimination against an attorney employee of

Defendant LeClairRyan.

                                           Respectfully Submitted,

                                           MARCI J. KEATTS



                                           By: _/s/ Harris D. Butler
                                                  Counsel




                                              1
Case 3:19-cv-00535-REP Document 2 Filed 07/26/19 Page 2 of 3 PageID# 21




                                Harris D. Butler, III (VSB No. 26483)
                                BUTLER ROYALS, PLC
                                140 Virginia Street, Suite 302
                                Richmond, Virginia 23219
                                (804) 648-4848 (telephone)
                                (804) 237-0413 (facsimile)
                                harris.butler@butlerroyals.com

                                Counsel for Plaintiff




                                   2
   Case 3:19-cv-00535-REP Document 2 Filed 07/26/19 Page 3 of 3 PageID# 22




                            CERTIFICATE OF SERVICE


   I hereby certify that on the 26th day of July, 2019, I will electronically file the
foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF).



                                       /s/ Harris D. Butler
                                       Harris D. Butler, III (VSB No. 26483)
                                       BUTLER ROYALS, PLC
                                       140 Virginia Street, Suite 302
                                       Richmond, Virginia 23219
                                       (804) 648-4848 (telephone)
                                       (804) 237-0413 (facsimile)
                                       harris.butler@butlerroyals.com

                                       Counsel for Plaintiff




                                          3
